Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 31st
day of March, 2008 by and between Exactech, Inc., a Florida corporation
(hereinafter called the “Company”), and William (Bill) Petty, M.D. (hereinafter
called the “Executive”).

Recitals

A. The Executive is currently serving as the President and Chief Executive
Officer and as Chairman of the Board of Directors (the “Board”) of the Company.

B. The Company and the Executive are parties to an Employment Agreement (the
“Old Agreement”), dated as of December 20, 2002, pursuant to which the Company
engaged the services of the Executive.

C. The Executive possesses intimate knowledge of the business and affairs of the
Company, its policies, methods and personnel.

D. The Board recognizes that the Executive’s contribution to the growth and
success of the Company has been substantial and desires to retain the services
of the Executive and to compensate him therefor.

E. The Company and the Executive desire to terminate the Old Agreement and enter
into this Agreement.

F. The Board has determined that this Agreement will reinforce and encourage the
Executive’s continued attention and dedication to the Company.

G. The Executive is willing to continue to make his services available to the
Company on the terms and conditions hereinafter set forth.

Agreement

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:

1. Termination of Prior Agreements. Any and all prior agreements relative to the
rendering of services by the Executive to the Company, including without
limitation, the Old Agreement, shall automatically terminate upon the execution
of this Agreement, and the provisions of this Agreement, alone, shall govern the
relationship between the parties. Upon the execution of this Agreement, each of
the parties hereto shall thereupon and thereby, without any further action,
release and forever discharge the other from any and all liabilities and
obligations of any nature arising out of or in connection with any and all such
prior employment agreements,

 

1



--------------------------------------------------------------------------------

understandings or agreements. Notwithstanding the foregoing, the Company’s
obligation to pay royalties to the Executive pursuant to Section 3.2 of the Old
Agreement shall survive such termination as provided in Section 3.2 below.

2. Employment.

2.1 Employment and Term; Chairman Position. The Company shall employ the
Executive as Chief Executive Officer and the Executive shall serve the Company
in that capacity, on the terms and conditions set forth herein, for the period
commencing January 1, 2008 (the “Effective Date”) and expiring on December 31,
2010 (the “Term”), unless extended or sooner terminated as hereinafter set
forth. To the extent the Executive continues to be eligible for such election
pursuant to the guidelines set forth by the Company’s Board of Directors and
nominating procedures, the Company agrees to nominate the Executive for election
to the Company’s Board of Directors as Chairman at the Company’s annual meeting
in 2009 for a term expiring on the date of the annual meeting of shareholders in
2012, which election shall be subject to approval by the Company’s shareholders.

2.2 Duties of Executive. The Executive shall serve the Company as Chief
Executive Officer and as Chairman of the Board and shall have such powers and
authority commensurate with such position, shall diligently perform all services
as may be reasonably assigned to him by the Board and shall exercise such power
and authority as may from time to time be delegated to him by the Board. The
Executive shall devote substantially all of his working time and attention to
the affairs of the Company. It is understood that the Executive, being a
licensed physician and a certified orthopaedic surgeon, may from time to time
serve as an assistant surgeon or as surgeon in orthopaedic surgical cases. These
surgeon responsibilities provide personal insight for the Executive into the
Company’s and other products and provides Executive surgical experiences that he
can discuss with the Company’s customers and potential customers. The Executive
may or may not receive remuneration from other entities for the performance of
these physician duties.

2.3 Place of Performance. In connection with his employment by the Company, the
Executive shall be based at the Company’s principal executive offices except for
required travel on the Company’s business to an extent reasonably required by
his Executive responsibilities.

2.4 Continued Employment. Beginning on January 1, 2011 (or anytime during the
Term set forth in Section 2.1 at the Executive’s sole discretion), the Company
shall employ the Executive in another mutually agreeable executive level
position until December 31, 2013 (the “Subsequent Term”). During this Subsequent
Term, the Executive shall be paid a total salary per annum no less than 70% of
the average total base salary and incentive compensation paid to the Executive
during the last two years as Chief Executive Officer of the Company, which shall
be paid in substantially equal installments consistent with the Company’s normal
payroll schedule and payroll practices in effect from time to time, subject to
applicable withholding and other taxes.

 

2



--------------------------------------------------------------------------------

3. Compensation.

3.1 Base Salary. Effective January 1, 2008, the Executive shall receive a base
salary at a rate equal to $498,000 per annum (the “Base Salary”) during the
Term, such Base Salary to be payable in substantially equal installments
consistent with the Company’s normal payroll schedule, subject to applicable
withholding and other taxes. During the Term, the Executive may receive such
increases in Base Salary in such amounts and at such times as may be determined
in the sole discretion of the Board (or the Compensation Committee).

3.2 Royalty. The Company shall continue to pay royalties to the Executive in the
amount of 0.5% on Optetrak™ knee product domestic sales and 0.25% on Optetrak™
knee product international sales on a quarterly basis. The royalties shall be
computed as of the end of each calendar quarter using those methodologies
historically used by the Company in determining the amount of such royalties to
be paid to the Executive prior to the Effective Date of this Agreement. The
royalties to which the Executive is entitled for any calendar quarter shall be
paid in a lump sum payment by the 15th day of the third month following the end
of such calendar quarter. Maximum royalties to be paid to the Executive under
this Agreement shall not exceed $150,000 per annum. The agreement to pay
royalties will continue throughout the Term of the Agreement and the Subsequent
Term. The obligation to pay royalties will terminate on such date on which the
Executive is no longer actively supporting the Optetrak™ knee product line on
which such royalties are based.

3.3 Additional Compensation. In addition to the Base Salary and royalties
described in Sections 3.1 and 3.2 above, during the Term the Executive shall
also be entitled to receive annual bonuses and/or equity awards in such amounts
and at such times as may be determined in the sole discretion of the Board (or
the Compensation Committee and Stock Option Committee thereof) and in accordance
with the Company’s Management Incentive Plan or such other incentive plans as
may be adopted by the Company from time to time, including, without limitation,
during the Executive’s tenure as Chief Executive Officer, a cash bonus of no
less than 50% of his annual base salary and an equity award of no less than 100%
of his annual base salary. Any bonuses that the Executive may be entitled to
receive pursuant to this Section 3.3 shall be paid to the Executive in the time
and manner as set forth in the Company’s Management Incentive Plan or other
incentive plan, whichever applicable, subject to applicable withholding and
other taxes.

4. Expense Reimbursement and Other Benefits.

4.1 Expense Reimbursement. During the Term and Subsequent Term, the Company will
reimburse Executive, upon the submission of supporting documentation by the
Executive for all reasonable expenses actually paid or incurred by the Executive
in the course of and pursuant to the business of the Company, including expenses
for travel and entertainment. All

 

3



--------------------------------------------------------------------------------

reimbursement payments shall be made as soon as administratively practicable
following the date that the Executive submits the request for reimbursement and
supporting documentation but no later than the end of the calendar year
following the calendar year in which the expense was occurred.

4.2 Other Benefits. During the Term and Subsequent Term, the Executive shall be
entitled to receive such benefits of employment as are generally available to
other executive officers of the Company, which benefits are now in effect or
hereafter instituted during the Term and Subsequent Term of this Agreement. If
such benefits are taxable, the Company shall ensure that terms of the benefits
will comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the Treasury Regulations and other guidance promulgated or
issued thereunder (collectively, “Section 409A”). Without limiting the
foregoing, the Company shall, upon the request of the Executive, obtain or shall
continue in force comprehensive major medical and hospitalization insurance
coverages, either group or individual, for the Executive, and shall obtain or
continue in force disability and/or life insurance for the Executive
(collectively, the “Policies”), which Policies the Company shall keep in effect
at its sole expense throughout the Term and Subsequent Term on terms
substantially similar to those maintained with respect to the other employees of
the Company. The Policies to be provided by the Company shall be on terms as
determined by the Board from time to time. Nothing paid to the Executive under
any plan or agreement presently in effect or made available in the future shall
be deemed to be in lieu of the Base Salary, incentive compensation and/or
royalties payable to the Executive pursuant of this Agreement.

4.3 Working Facilities. During the Term and Subsequent Term, the Company shall
furnish the Executive with an office, secretarial support and such other
facilities and services suitable to his position and adequate for the
performance of his duties.

4.4 Automobile Expense Reimbursement. During the Term and Subsequent Term, the
Company shall reimburse the Executive at the maximum reimbursement rate per mile
provided for in the Internal Revenue Code of 1986, as amended, in connection
with Executive’s use of his automobile for Company business. All reimbursement
payments shall be made as soon as administratively practicable following the
date that the Executive submits the request for reimbursement and supporting
documentation but no later than the end of the calendar year following the
calendar year in which the expense was occurred.

4.5 Leave. The Company shall allow the Executive 344 hours of paid leave time
each calendar year for vacation and sick leave, under the Company’s PPTO (paid
personal time off) plan. All leave time of greater than 16 consecutive hours
must be scheduled with the Company in advance. Carryovers of unused leave time
from year to year shall be governed by Company policies and procedures as may be
in place from time to time; provided, however, that the policies and procedures
comply with Section 409A to the extent the carryover of unused leave time is
deferred compensation that is subject to Section 409A.

 

4



--------------------------------------------------------------------------------

5. Termination. During the Term and Subsequent Term, the following provisions
shall apply:

5.1 Termination for Cause. Notwithstanding anything contained in this Agreement
to the contrary, this Agreement may be terminated by the Company for Cause. As
used in this Agreement, “Cause” shall only mean (i) any action or omission of
the Executive which constitutes a willful and material breach of this Agreement,
which is not cured or as to which diligent attempts to cure have not commenced
within thirty (30) business days after receipt by the Executive or notice of
same, which notice specifies the conduct necessary to cure such breach;
(ii) fraud, embezzlement, theft or misappropriation against the Company to the
extent involving amounts in excess of one thousand dollars; (iii) willful
misconduct or gross negligence by the Executive resulting, in either case, in
material economic harm to the Company; (iv) a determination by at least 66-2/3%
of the members of the Board of Directors that there has occurred a willful
continued failure by the Executive to carry out the reasonable and lawful
directions of the Board and/or the Executive’s duties and responsibilities
hereunder; or (v) the conviction of the Executive, or a plea of nolo contendere,
for any criminal act which is a felony. Any termination for Cause shall be made
in writing to the Executive, which notice of termination shall set forth in
detail all acts or omissions upon which the Company is relying for such
termination. The Executive shall have the right to address the Company’s Board
regarding the acts set forth in this notice of termination. Upon any termination
pursuant to this Section 5.1, the Company shall pay to the Executive any unpaid
Base Salary accrued through the effective date of termination specified in such
notice in accordance with the Company’s normal payroll schedule and payroll
practices in effect from time to time, and shall continue to pay to the
Executive royalties in accordance with Section 3.2 hereof. Except as provided
above, the Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 4.1).

5.2 Disability. Notwithstanding anything contained in this Agreement to the
contrary, the Company, by written notice to the Executive, shall at all times
have the right to terminate this Agreement, and the Executive’s employment
hereunder, if the Executive shall, as the result of mental or physical
incapacity, illness or disability, fail to perform his duties and
responsibilities provided for herein for a consecutive period of more than one
hundred eighty (180) days in any 12-month period. Upon any termination pursuant
to this Section 5.2, the Company shall pay to the Executive any unpaid Base
Salary accrued through the effective date of termination, in accordance with the
Company’s normal payroll schedule and payroll practices in effect from time to
time, and shall continue to pay to the Executive royalties in accordance with
Section 3.2. Except as provided above, the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however to the
provisions of Section 4.1). This provision shall be construed so as to comply
with the ADA, if applicable.

 

5



--------------------------------------------------------------------------------

5.3 Death. In the event of the death of the Executive during the Term and
Subsequent Term hereunder, the Company shall pay to the personal representative
of the estate of the deceased Executive any unpaid Base Salary accrued through
the date of his death. Except as provided above, the Company shall have no
further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of the Executive’s death, subject,
however to the provisions of Section 4.1).

5.4 Termination Without Cause. The Company shall have the right to terminate the
Executive’s employment hereunder for any reason other than as set forth in
Sections 5.1, 5.2 or 5.3 upon thirty (30) days’ written notice to the Executive;
provided however, that upon any such termination pursuant to this Section 5.4,
the Executive shall be entitled to the following:

(i) The Company shall pay to the Executive any unpaid Base Salary accrued
through the effective date of termination specified in such notice. The Base
Salary shall be paid in accordance with the Company’s normal payroll schedule
and payroll practices in effect from time to time;

(ii) The Company shall pay to the Executive any unpaid bonuses accrued through
the effective date of termination specified in such notice. The bonuses (if any)
shall be paid at such times and in such manner as set forth in the Company’s
Management Incentive Plan or other incentive compensation plan as may be in
effect from time to time;

(iii) Subject to the Executive’s execution of a general release referred to in
Section 5.8 hereof and subject to compliance with the covenants set forth in
Section 6 hereof, the Company shall continue to pay to the Executive the Base
Salary he was receiving at the time of termination of his employment for a
period of the greater of (1) the remaining period of time set forth in Sections
2.1 and/or 2.4 hereof, or (2) twelve (12) months following the date of
termination of employment. The Base Salary shall be paid in accordance with the
Company’s normal payroll schedule and payroll practices in effect from time to
time; provided, however, that if the Executive is a “specified employee” (within
the meaning of Section 409A), no payment shall be made before the earlier of
(1) the date that is six (6) months after the Executive’s termination of
employment; or (2) the date of the Executive’s death. All payments, if any, that
otherwise would have been paid within six (6) months of the date of the
Executive’s termination of employment shall be accumulated during the applicable
six (6) month period and shall be paid at the earliest date which complies with
the requirements of Section 409A;

(iv) Subject to the Executive’s execution of a general release referred to in
Section 5.8 hereof and subject to compliance with the covenants set forth in
Section 6 hereof, the Executive shall also continue to receive other payments
for a period of the greater of (1) the remaining period of time set forth in
Sections 2.1 and/or 2.4 hereof, or (2) twelve (12) months following the date of
termination of employment, the amount of which shall be determined in accordance
with the terms and conditions set forth in Sections 2.4 and 3.3, whichever
applicable, and in accordance with the terms and conditions of the

 

6



--------------------------------------------------------------------------------

Company’s Management Incentive Plan or other incentive compensation plan as may
be adopted by the Company from time to time; provided, however, that if the
Executive is a “specified employee” (within the meaning of Section 409A), no
payment shall be made before the earlier of (1) the date that is six (6) months
after the Executive’s termination of employment; or (2) the date of the
Executive’s death. All payments, if any, that otherwise would have been paid
within six (6) months of the date of the Executive’s termination of employment
shall be accumulated during the applicable six (6) month period and shall be
paid at the earliest date which complies with the requirements of Section 409A;

(v) The Company shall continue to provide the Executive and his covered
dependents the insurance benefits they were receiving immediately prior to the
termination of the Executive’s employment for a period of the greater of (1) the
remaining period of time set forth in Sections 2.1 and/or 2.4 hereof, or
(2) twelve (12) months following the date of termination of employment. The
Company shall pay the monthly premiums or cost of such benefits in the time and
manner required by the applicable plan or policy. Notwithstanding anything to
the contrary herein, the continuation of each insurance benefit to be provided
to the Executive and his covered dependents shall cease on the date the
Executive becomes eligible for such insurance benefit(s) with another employer;

(vi) The Company shall continue to provide the Executive the retirement benefits
he was receiving immediately prior to the termination of the Executive’s
employment for a period of the greater of (1) the remaining period of time set
forth in Sections 2.1 and/or 2.4 hereof, or (2) twelve (12) months following the
date of termination of employment; and

(v) The Company shall continue to pay royalties in accordance with Section 3.2.

In the event that the Company is unable to provide the Executive (and his
covered dependents) with any benefits (other than salary and bonuses) required
pursuant to Section 5.4 (v) and/or (vi), then the Company shall pay the
Executive cash equal to the value of the benefit that otherwise would have been
paid for the insurance benefit(s) or accrued for the Executive’s benefit under
the plan, respectively, for the period during which such benefits could not be
provided under the plans, said cash payments to be made in a lump sum each month
until such time as the benefits would otherwise terminate pursuant to this
Section 5.4; provided, however, that if the Executive is a “specified employee”
(within the meaning of Section 409A), no payment shall be made before the
earlier of (1) the date that is six (6) months after the Executive’s termination
of employment; or (2) the date of the Executive’s death. All payments, if any,
that otherwise would have been paid within six (6) months of the date of the
Executive’s termination of employment shall be accumulated during the applicable
six (6) month period and shall be paid at the earliest date which complies with
the requirements of Section 409A.

 

7



--------------------------------------------------------------------------------

5.5 Voluntary Resignation. In the event the Executive voluntarily resigns as an
employee of the Company, the Company shall pay to the Executive any unpaid Base
Salary accrued through the effective date of resignation, in accordance with the
Company’s normal payroll schedule and payroll practices in effect from time to
time, and shall continue to pay to the Executive royalties in accordance with
Section 3.2. Except as provided above and in Section 6.1 below, the Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of resignation, subject,
however, to the provisions of Section 4.1). Notwithstanding the foregoing, to
the extent the Executive terminates this Agreement (and his employment) for Good
Reason, subject to Executive’s execution of a general release referred to in
Section 5.8 hereof and subject to compliance with the covenants set forth in
Section 6 hereof, the Company shall pay to the Executive the same payments to
which the Executive would be entitled had the Company terminated his employment
without Cause pursuant to Section 5.4 hereof. For purposes of this Section, the
Executive shall have “Good Reason” to terminate this Agreement if the Company
materially breaches this Agreement and fails to cure such breach within 30 days
of receipt of notice by the Company from the Executive of such breach.

5.6 Change in Control. If a Change in Control of the Company occurs and the
Executive continues to be employed with the Company (or its successor) on the
thirtieth (30th) day after the date of such Change in Control, then the
Executive shall be entitled to the following:

(i) Subject to the Executive’s execution of a general release referred to in
Section 5.8 hereof and subject to compliance with the covenants set forth in
Section 6 hereof, the Company shall continue to pay to the Executive the Base
Salary he was receiving immediately prior to the Change in Control for a period
of the greater of (1) the remaining period of time set forth in Sections 2.1
and/or 2.4 hereof, or (2) twelve (12) months following the date of the Change in
Control. The Base Salary shall be paid in accordance with the Company’s normal
payroll schedule and payroll practices in effect from time to time;

(ii) Subject to the Executive’s execution of a general release referred to in
Section 5.8 hereof and subject to compliance with the covenants set forth in
Section 6 hereof, the Executive shall continue to receive other payments for a
period of the greater of (1) the remaining period of time set forth in Sections
2.1 and/or 2.4 hereof, or (2) twelve (12) months following the date of the
Change in Control, the amount of which shall be determined in accordance with
the terms and conditions set forth in Sections 2.4 and 3.3, whichever
applicable, and in accordance with the terms and conditions of the Company’s
Management Incentive Plan or other incentive compensation plan as may be adopted
by the Company from time to time;

(iii) The Company shall continue to provide the Executive and his covered
dependents the insurance benefits they were receiving immediately prior to the
Change in Control for a period of the greater of (1) the remaining period of
time set forth in Sections 2.1 and/or 2.4 hereof, or (2) twelve (12) months
following the date of the Change in Control. The Company shall pay the monthly
premiums or cost of such benefits in the time and manner required by the
applicable plan or policy.

 

8



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the continuation of each
insurance benefit to be provided to the Executive and his covered dependents
shall cease on the date the Executive becomes eligible for such insurance
benefit(s) with another employer; and

(iv) The Company shall continue to provide the Executive the retirement benefits
he was receiving immediately prior to the Change in Control for a period of the
greater of (1) the remaining period of time set forth in Sections 2.1 and/or 2.4
hereof, or (2) twelve (12) months following the date of the Change in Control.

In the event that the Company is unable to provide the Executive (and his
covered dependents) with any benefits (other than salary and bonuses) required
pursuant to Section 5.6 (iii) and/or (iv), then the Company shall pay the
Executive cash equal to the value of the benefit that otherwise would have been
paid for the insurance benefit(s) or accrued for the Executive’s benefit under
the plan, respectively, for the period during which such benefits could not be
provided under the plans, said cash payments to be made in a lump sum each month
until such time as the benefits would otherwise terminate pursuant to this
Section 5.6.

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred when any one person, or more than one person acting as a group (as
defined in Treasury Regulations Section 1.409A-3(i)(5)(v)(B)), acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company. However, if any one person, or more
than one person acting as a group, is considered to own more than 50% of the
total fair market value or total voting power of the Company’s stock, the
acquisition of additional stock by the same person or persons is not considered
to cause a Change in Control.

5.7 Compliance with Section 409A.

(i) General. It is the intention of both Company and Executive that the benefits
and rights to which Executive could be entitled pursuant to this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the Treasury Regulations and other guidance promulgated or issued
thereunder (“Section 409A”), to the extent that the requirements of Section 409A
are applicable thereto, and the provisions of this Agreement shall be construed
in a manner consistent with that intention. If Executive or Company believes, at
any time, that any such benefit or right that is subject to Section 409A does
not so comply, it shall promptly advise the other and shall negotiate reasonably
and in good faith to amend the terms of such benefits and rights such that they
comply with Section 409A (with the most limited possible economic effect on
Executive and on Company).

(ii) Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of Executive’s employment shall
be made unless and until Executive incurs a “separation from service” within the
meaning of Section 409A.

 

9



--------------------------------------------------------------------------------

(iii) 6 Month Delay for Specified Employees if the Company is a Public Company
at Separation from Service. The following shall only apply to the extent that
the shares of stock of the Company (or any of its affiliates) are registered on
an established securities market or otherwise at the time Executive incurs a
separation from service:

(a) if (and only to the extent) any amounts payable to Executive on account of
separation from service are considered deferred compensation under Section 409A
and/or not within any specified exception from Section 409A, and the Executive
is a “specified employee” at the time of separation from service, then no
payment or benefit shall be made before the date that is six months after
Executive’s separation from service (or death, if earlier). Any payment or
benefit delayed by reason of the prior sentence shall be paid out or provided in
a single lump sum at the end of such required delay period in order to catch up
to the original payment schedule; and

(b) for purposes of this provision, Executive shall be considered to be a
“specified employee” if, at the time of his or her separation from service,
Executive is a “key employee” within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the
Code).

(iv) No Acceleration of Payments. Neither Company nor Executive, individually or
in combination, may accelerate any payment or benefit that is subject to
Section 409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount that is subject to Section 409A shall be paid prior to
the earliest date on which it may be paid without violating Section 409A.

(v) Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

(vi) Taxable Reimbursements and In-Kind Benefits.

(a) Any reimbursements by Company to Executive of any eligible expenses pursuant
to this Agreement that are not excludable from Executive’s income for Federal
income tax purposes (the “Taxable Reimbursements) shall be made no later than
the last day of the taxable year of Executive following the year in which the
expense was incurred.

(b) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to Executive under the Agreement, during any taxable
year of Executive shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year of Executive.

 

10



--------------------------------------------------------------------------------

(iii) The right to Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.

5.8 Release. Any payments due to Executive under this Article 5 (other than the
accrued obligations) shall be conditioned upon Executive’s execution of a
general release of claims in the form attached hereto as Exhibit A (subject to
such modifications as the Company reasonably may request).

6. Restrictive Covenants.

6.1 Non-Competition. The Executive shall not, during his employment with the
Company under Sections 2.1 and 2.4 and/or the expiration of the severance
periods provided for in Sections 5.4 and 5.6 hereof (the “Restricted Period”),
serve as or be a consultant to or employee, officer, agent, director, owner of
more than five percent of any corporation, partnership or other entity which
competes in any manner with or detracts from any orthopaedic implant business in
which the Company or its subsidiaries or affiliates then engages (the
“Business”) in any state or foreign country in which the Company sells, either
directly or indirectly, its orthopaedic implant products or otherwise conducts
business; provided however, that the Executive may devote his time and efforts
to the business and affairs of any affiliate of the Company. Royalties shall be
paid during any period of non-competition only in accordance with Section 3.2
hereof.

6.2 Nondisclosure. The Executive shall not, during the Restricted Period and
thereafter, divulge, communicate, use to the detriment of the Company or for the
benefit of any other person or persons, or misuse in any way, any Confidential
Information (as hereinafter defined) pertaining to the business, products or
processes of the Company. Any Confidential Information or data now or hereafter
acquired by the Executive with respect to the business of the Company (which
shall include, but not be limited to, information concerning the Company’s
products, processes, know-how, financial condition, prospects, technology,
customers, methods of doing business and marketing and promotion of the
Company’s products) shall be deemed a valuable, special and unique asset of the
Company that is received by the Executive in confidence and as a fiduciary, and
the Executive shall remain a fiduciary to the Company with respect to all of
such information. For purposes of this Agreement, “Confidential Information”
means information disclosed to the Executive or known by the Executive as a
consequence of or through his employment by the Company (including information,
designs and processes conceived, originated, discovered, invented or developed
by the Executive) prior to or after the date hereof, and not generally known
about the Company or its business. Notwithstanding the foregoing, nothing herein
shall be deemed to restrict the Executive from disclosing Confidential
Information to the extent required by law.

6.3 Nonsolicitation. The Executive shall not, during the Restricted Period,
directly or indirectly, (i) solicit for employment or endeavor in any way to
entice away from employment with the Company or its affiliates any employee of
the Company or its

 

11



--------------------------------------------------------------------------------

affiliates; nor (ii) solicit or accept business competitive with the Business
from any customer or clients of the Company or its affiliates, from any
prospective customers or clients whose business the Company or any affiliate of
the Company is in the process of soliciting at the time the Executive’s
employment with the Company terminated or ceased, or from any former customers
or clients which has been doing business with the Company or its affiliates
within one (1) year prior to the time the Executive’s employment with the
Company terminated or ceased.

6.4 Books and Records. All books, records, manuals, notations, applications,
accounts and similar repositories of Confidential Information of the Company,
whether created, used, received or otherwise coming into the Executive’s
possession during the course of the Executive’s employment hereunder, shall be
the exclusive property of the Company and shall be immediately returned to the
Company upon termination of this Agreement or at the Board’s request at any
time.

6.5 Intellectual Property. All processes, concepts, techniques, inventions and
works of authorship, including new contributions, improvements, formats,
packages, programs, systems, machines, compositions of matter manufactured,
developments, applications and discoveries, and all copyrights, patents, trade
secrets, or other intellectual property rights associated therewith conceived,
invented, made, developed or created by the Executive during the term of
Executive’s employment under this Agreement(including the term set forth in
Section 2.4) either during the course of performing work for the Company or its
clients or which are related in any manner to the business (commercial or
experimental) of the Company or its clients (collectively, the “Work Product”)
shall belong exclusively to the Company and shall, to the extent possible, be
considered a work made by the Executive for hire for the Company within the
meaning of Title 17 of the United States Code. To the extent the Work Product
may not be considered work made by the Executive for hire for the Company, the
Executive agrees to assign, at the Company’s expense, and automatically assign
at the time of creation of the Work Product, without any requirement of further
consideration, any right, title, or interest the Executive may have in such Work
Product. Upon the request of the Company, and at its expense, the Executive
shall take such further actions, including execution and delivery of instruments
of conveyance, as may be appropriate to give full and proper effect to such
assignment. The Executive shall further: (i) promptly disclose the Work Product
to the Company; (ii) assign to the Company, without additional compensation, all
patent or other rights to such Work Product for the United States and foreign
countries; (iii) sign all papers necessary to carry out the foregoing; and
(iv) give testimony in support of his inventions, all at the sole cost and
expense of the Company.

6.6 Non-disparagement. Neither the Executive nor the Company shall, either
publicly or privately, at any time during the Restricted Period and thereafter,
disparage, defame or criticize the other.

6.7 Acknowledgement by Executive. The Executive acknowledges and confirms that
the restrictive covenants contained in this Section 6 (including without
limitation the length of the term of the provisions of this Section 6) are
reasonably necessary to protect the legitimate business interests of the
Company, and are not overbroad, overlong, or unfair and are not the result of

 

12



--------------------------------------------------------------------------------

overreaching, duress or coercion of any kind. The Executive further acknowledges
and confirms that the compensation payable to the Executive under this Agreement
is in consideration for the duties and obligations of the Executive hereunder,
including the restrictive covenants contained in this Section 6, and that such
compensation is sufficient, fair and reasonable. The Executive further
acknowledges and confirms that his full, uninhibited and faithful observance of
each of the covenants contained in this Section 6 will not cause him any undue
hardship, financial or otherwise, and that enforcement of each of the covenants
contained herein will not impair his ability to obtain employment commensurate
with his abilities and on terms fully acceptable to him or otherwise to obtain
income required for the comfortable support of him and his family and the
satisfaction of the needs of his creditors. The Executive acknowledges and
confirms that his special knowledge of the business of the Company is such as
would cause the Company serious injury or loss if he were to use such ability
and knowledge to the benefit of a competitor or were to compete with the Company
in violation of the terms of this Section 6. The Executive further acknowledges
that the restrictions contained in this Section 6 are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns. The Executive expressly agrees that upon any breach or violation of the
provisions of this Section 6, the Company shall be entitled, as a matter of
right, in addition to any other rights or remedies it may have, to (i) temporary
and/or permanent injunctive relief in any court of competent jurisdiction as
described in Section 6.9 hereof, and (ii) such damages as are provided at law or
in equity.

6.8 Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Section 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Section 6 within the jurisdiction of such court,
such provision shall be interpreted or reformed and enforced as if it provided
for the maximum restriction permitted under such governing law.

6.9 Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Section 6 of
this Agreement will cause irreparable harm and damage to the Company, monetary
amount of which may be virtually impossible to ascertain. As a result, the
Executive recognizes and hereby acknowledges that the Company shall be entitled
to an injunction from any court or competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Section 6
of this Agreement by the Executive or any of his affiliates, associates,
partners, or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to any conflict
of law rule or principle that would give effect to the laws of another
jurisdiction. Venue for any litigation brought to enforce this Agreement shall
lie extensively in the state and federal courts in Alachua County, Florida.

 

13



--------------------------------------------------------------------------------

8. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:    Exactech, Inc.    2320 N.W. 66th Court    Gainesville,
Florida 32653    Attention: President If to the Executive:    James W. Seegers,
Esq.    Baker & Hostetler LLP    200 S. Orange Avenue, Suite 2300    Orlando,
Florida 32801

or to such other addresses as either party hereto may from time-to-time give
notice of to the other in the aforesaid manner.

9. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
agreements, both oral and written, between the Executive and the Company with
respect to such subject matter. This Agreement may not be modified in any way
unless by a written instrument which specifically refers to this Agreement which
is signed by both the Company and the Executive.

10. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns. Notwithstanding the foregoing, neither party may assign its rights or
benefits hereunder without the prior written consent of the other party hereto.

11. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portion of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by duration, geographic scope or both, the otherwise
invalid provision will be considered to be reduced to a period or area, which
would cure such invalidity.

12. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

 

14



--------------------------------------------------------------------------------

13. Damages. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement.

14. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person (other
than the parties hereto and, in the case of the Executive, his heirs, personal
representative(s) and/or legal representative) any rights or remedies under or
by reason of this agreement.

15. Recitals. The Recitals are incorporated by reference.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

EXACTECH, INC. By:  

/s/ Betty Petty

  VP Human Resources and Administration  

/s/ William B. Locander

  Chairman, Compensation Committee  

/s/ William Petty

  William Petty, M.D., Chairman, CEO

The Compensation Committee of the Exactech Board of Directors approved this
agreement on February 28, 2008.

 

15